Citation Nr: 0010965	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation for loss of use of the left arm and hand under 
the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from May 1967 to March 1970.  
An appeal has been taken from an April 1995 rating action by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center, Wichita, Kansas, which denied entitlement to 
VA disability compensation for loss of use of the left arm 
and hand under the provisions of 38 U.S.C.A. § 1151.  This 
case was initially before the Board of Veterans' Appeals 
(Board) in August 1997 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.


REMAND

As indicated in the August 1997 Board remand, the veteran has 
established service connection for post-traumatic stress 
disorder, rated 10 percent disabling, and residuals of a 
shell fragment wound of the right parietal area, and 
amputation of the second toe of the left foot, each rated 
noncompensable.

The veteran had also been found to be permanently and totally 
disabled for pension purposes as a result of all of his 
disabilities, primarily residuals of a nonservice-connected 
gunshot wound of the abdomen and spinal cord with paraplegia 
of the lower extremities, rated 100 percent disabling for 
pension purposes.  He is also entitled to special monthly 
pension based on the need for regular aid and attendance as a 
result of the paraplegia.  The gunshot wound of the abdomen 
and spinal cord with resulting paraplegia occurred in a post 
service incident in 1976.

The veteran was hospitalized at the VA Medical Center in 
Milwaukee from September 1990 to February 1991.  He was 
admitted primarily because of a large, deep necrotic ulcer 
over the right ischium.  A left ischium ulcer also was said 
to be progressively deteriorating.  He had also developed 
multiple superficial ulcers over the presacral region and had 
old pressure ulcers of the left heel and right foot.  In 
September 1990 surgical debridement of the right ischial 
wound was performed.  In November 1990 a left "axillo-
femoral" bypass graft was performed.  In December 1990 
debridement and closure of the right ischial ulcer was 
performed.  He underwent subsequent surgical procedures in 
January 1991.  The final diagnoses included right ischial 
ulcer with chronic osteomyelitis of the right ischium, 
multiple pressure ulcers of the presacral region, left heel 
and right foot and postoperative wound infection of the right 
ischium.

The veteran had contended that, while undergoing the left 
"axillo-femoral" bypass graft during that hospitalization at 
the VA Medical Center in Milwaukee, a nerve in his left arm 
was damaged, causing loss of use of the left arm and hand.  
He accordingly maintains that he should be entitled to VA 
disability compensation for loss of use of the left arm and 
hand under the provisions of 38 U.S.C.A. § 1151.

Pursuant to the Board remand, the regional office obtained 
complete clinical records of the veteran's period of VA 
hospitalization from September 1990 to February 1991 
including a report of the November 1990 operation.

In November 1998 the veteran's records were reviewed by a VA 
physician who indicated that the veteran had a transient left 
arm neurapraxia secondary to the manipulation of the brachial 
plexus during the exposure of his left subclavian artery.  
The operative report reflected that the brachial plexus was 
identified and protected; however, the symptoms would be 
consistent with the described procedure.  He related that 
there was no indication that the nerves to the veteran's left 
arm were permanently damaged.

In March 1999 the veteran's records were reviewed by another 
VA physician.  He noted that a report of the veteran's VA 
hospitalization from September to November 1992 included a 
comment in the discharge summary of numbness of the left 
ulnar distribution.  He stated that the anatomic proximity of 
major nerve and artery structures was well recognized and 
managed appropriately at the time of the November 1990 
arterial bypass surgery.  He stated that the unintended 
outcome of left arm-hand weakness and numbness could not be 
attributed to oversight, neglect of tissue structures 
identification or lack of surgical skill.  He believed that 
an electromyogram study during the September 1992 
hospitalization confirmed an injury to the medial cord of the 
left brachial plexus; however, he felt that any permanent and 
stable signs and symptoms of left arm dysfunction required 
further substantiating evidence to establish the degree of 
residual disability.  He recommended that the veteran have an 
examination preferably by a neurologist or a physical medical 
specialist to measure his current disability, especially 
zones and severity of sensory deficits, motor weakness of 
wrists and fingers and evidence of intrinsic muscle atrophy.  
These two examinations imply, but do not definitely state, 
that the veteran may have some additional neurological 
disability of the left upper extremity which was not an 
intended or necessary consequence of the surgery performed in 
November 1990.  That is, of course, the standard for an award 
of benefits under 38 U.S.C.A. § 1151, at least in this case.  
While there is no requirement that the additional disability 
be the result of oversight or neglect, it is essential that a 
chronic-i.e. permanent-disability be established.  

The veteran was scheduled for VA examinations in March and 
April 1999, but he failed to report for the examinations.

In an informal brief in March 2000, the veteran's 
representative indicated that he had contacted the veteran by 
telephone and was told that the veteran had been unaware that 
he had failed to report for a scheduled examination and had 
no recollection of any such examination being scheduled.  The 
veteran stated that he had not received the notices to report 
for the examinations and during the time he was scheduled to 
report, he had been hospitalized for a prolonged period.  He 
was currently on kidney dialysis three times a week and both 
of his legs had been amputated.  He may have received the 
supplemental statement of the case in October 1999 but did 
not fully understand what it meant.  The veteran informed his 
representative that he was willing to report for an 
examination but asked that one be scheduled so as not to 
conflict with his dialysis treatment.  The representative 
requested that the veteran be scheduled for a current 
examination.  The recent brief may be read as raising a 
possibility that the veteran's failure to appear was for good 
cause.  Therefore, scheduling of another examination would be 
in order.  

In view of the above matters and in order to afford the 
veteran every consideration, findings of fact and conclusions 
of law are again being deferred pending a REMAND for the 
following action:  

1.  The veteran should be afforded a 
special neurological or physical medicine 
examination in order to determine the 
current nature and extent of any 
permanent neurological disability 
involving the veteran's left upper 
extremity which may be present and which 
may be attributed to his 1990 surgery.  
All indicated special studies should be 
conducted.  The examiner should express 
an opinion, to the extent possible, as to 
which, if any, neurological disability 
resulted from VA hospitalization or 
treatment, especially the November 1990 
surgery.  The claims file is to be made 
available to the examiner for review.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  No action is 
required of the veteran until he receives 
further notice.

This REMAND is for the purpose of obtaining clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 5 -


